 1
 2
 3
 4                        IN THE UNITED STATES DISTRICT COURT
 5                              FOR THE DISTRICT OF ARIZONA
 6
 7   United States of America,                      No. CR-18-01356-TUC-RCC (BGM)
 8                 Plaintiff,                       ORDER
 9   v.
10   Ana Flores-Ferris,
11                 Defendant.
12
13         The Court having made a de novo review of the Report and Recommendation filed
14   by Magistrate Judge Macdonald (Doc. 58),
15         IT IS ORDERED the Court adopts the recommendations of the Magistrate Judge
16   and GRANTS the Motion to Suppress Based on Lack of Reasonable Suspicion to
17   Conduct Investigatory Stop of Her Vehicle (Doc. 41).
18         Dated this 14th day of February, 2019.
19
20
21
22
23
24
25
26
27
28
